Citation Nr: 1749441	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-13 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether an April 9, 2009, decision of the Board of Veterans' Appeals (Board), which dismissed a claim for an effective date earlier than March 3, 1995, for the award of service connection for paranoid schizophrenia, should be revised or reversed on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran had active service from January 1968 to May 1968.  

The Veteran, the moving party, filed a statement which was received on April 20, 2010, and has been accepted as a motion to revise or reverse, on the basis of CUE, a decision of the Board promulgated on April 9, 2009, that dismissed a claim for an effective date earlier than March 3, 1995, for the award of service connection for paranoid schizophrenia.  See 38 U.S.C.A. §§ 5109A, 7111 (West 2015); 38 C.F.R. §§ 20.1400, 20.1403 (2017).  


FINDINGS OF FACT

1.  The record establishes that the Veteran's claim of entitlement to an effective date earlier than March 3, 1995, for the award of service connection for paranoid schizophrenia, was dismissed in an April 9, 2009, Board decision because the Board had no jurisdiction to review a free standing claim for an earlier effective date, and the dismissal of the claim represented a reasonable application of the known facts to the law as applicable at that time.  

2.  The record does not reveal any kind of error of fact or law in the Board's April 9, 2009, decision that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for revision or reversal of the April 9, 2009, decision of the Board on the basis of CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2015); 38 C.F.R. §§ 3.104, 3.105(a), 20.100, 20.1402, 20.1403 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims CUE in the April 9, 2009, Board decision that dismissed his claim of entitlement to an effective date earlier than March 3, 1995, for the award of service connection for paranoid schizophrenia.  Specifically, he asserts that a revision is warranted because he has suffered from schizophrenia since 1968 and the effective date of granting service connection should be in 1973 when he first filed his claim.  

A decision issued by the Board is final. 38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. 
§§ 20.1100, 20.1104(a)(1).  Previous determinations of the Board that are final and binding, including decisions of the degree of disability, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, however, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

A final Board decision may be revised or reversed on the grounds of CUE by the Board on its own motion or upon request of a moving party at any time after the decision is made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411.  

A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).  
It has been held that CUE is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

Here, in pertinent part, the Veteran filed a claim for service connection for a nervous condition in June 1973, which was denied in July 1973 and October 1974.  The Veteran did not appeal either decision.  The Veteran subsequently attempted to reopen his claim on multiple occasions.  In November 1994, the Board's determination that no new and material evidence had been submitted since the Board's April 1978 denial to reopen the Veteran's claim for service connection for schizophrenia was not appealed to the United States Court of Appeals for Veterans Claims (Court) and thus, became final.  He next sought to reopen his claim of service connection for paranoid schizophrenia on March 3, 1995.  Service connection for paranoid schizophrenia was awarded in a January 1996 rating decision and was assigned a 100 percent evaluation effective March 3, 1995.  The Veteran appealed the effective date of the award of service connection.  

In February 1998, the Board denied the claim for an effective date prior to March 3, 1995, for the award of service connection for paranoid schizophrenia as a matter of law, finding no legal authority to grant an effective date prior to the date of the reopened claim.  38 C.F.R. § 3.400(r).  The Board notes that when the Board affirms a decision of the RO, that decision is subsumed by the final appellate decision.  The January 1996 RO decision that has been affirmed by the Board became "part and parcel" of the final Board decision. See 38 C.F.R. § 20.1104; Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994); Mykles v. Brown, 7 Vet. App. 372 (1995); Olson v. Brown, 5 Vet. App. 430 (1993 (when a determination of the AOJ is affirmed by the BVA, the determination is subsumed by the final appellate decision); See also VAOPGCPREC 14-95.  

The Veteran appealed the February 1998 Board's decision to the Court.  In a July 1999, Memorandum decision the Court affirmed the Board's decision and it too became final.  The Veteran again attempted to seek an earlier effective date for the award of service connection for paranoid schizophrenia, which was denied in an April 2007 rating decision.  The issue was then developed for appellate review.  
 
In April 2009, the Board determined that the February 1998 Board decision as to the assigned effective date for the award of service connection for paranoid schizophrenia was final and could not be collaterally attacked by filing a freestanding claim for an earlier effective date.  The Board found that it could not adjudicate the Veteran's claim for an earlier effective date than March 3, 1995, for service connection for paranoid schizophrenia without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).  In Rudd, the Court held that once a rating decision that establishes an effective date for an award becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed, which the Board did in April 2009. 

The Board's conclusion at the time of the April 2009 decision, that the Board had no jurisdiction to review the issue of an effective date prior to March 3, 1995, for the award of service connection for paranoid schizophrenia, was not "undebatably" erroneous, and the dismissal was, rather, a reasonable application of the known facts to the law applicable at that time.

The Veteran does not contend that there were errors in the adjudication of his claim. He has not identified any specific finding or conclusion which was undebatably erroneous.  The record does not reveal any kind of error of fact or law in the April 9, 2009, decision that, when called to the attention of later reviewers, would compel the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  The criteria for a finding of CUE have not been met, and the motion must be denied.  


ORDER

The motion for revision or reversal of the April 9, 2009, Board decision on the basis of CUE is denied.  


____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


